Nichols, Justice.
This is an appeal from a judgment on a jury verdict in a condemnation case. Jurisdiction is claimed to be in the Supreme Court under an enumeration of error calling for a “construction” of the Constitution and under an enumeration of error raising the constitutionality of a local “superior court rule.”
1. The question calling for a “construction” of the Georgia Constitution was held in Bowers v. Fulton County, 225 Ga. 745 (171 SE2d 308) to present a question as to application only of the Georgia Constitution.
2. A “rule of the Superior Court of Fulton County” is not a “law of the State of Georgia” within the meaning of the constitutional provision defining the jurisdiction of the Supreme Court and the Court of Appeals. Compare Maner v. Dykes, 183 Ga. 118 (187 SE 699); Carter v. Bishop, 209 Ga. 146 (71 SE2d 216), and citations. Accordingly, the Court of Appeals and not the Supreme Court has jurisdiction of the appeal in the instant case.

Transferred to the Court of Appeals.


All the Justices concur, except Undercofler, J., who dissents.

J. P. Shelton, pro se.
King & Spalding, R. William Ide, for appellee.